389 U.S. 53 (1967)
KIRK
v.
WYOMING.
No. 50, Misc.
Supreme Court of United States.
Decided October 23, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF WYOMING.
Bernard Roazen and Lawrence Speiser for petitioner.
James E. Barrett, Attorney General of Wyoming, Sterling A. Case, Assistant Attorney General, Lawrence E. Johnson, Chief Special Assistant Attorney General, and Don Empfield, Special Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Jackson v. Denno, 378 U.S. 368; Sims v. Georgia, 385 U.S. 538. The case is remanded for further proceedings not inconsistent with the opinions in those cases. Jackson v. Denno, 378 U. S., at 394-396; Sims v. Georgia, 385 U. S., at 544.
MR. JUSTICE BLACK dissents.